Name: Decision of the EEA Joint Committee No 60/1999 of 30Ã April 1999 amending Protocol 21 to the EEA Agreement, on the implementation of competition rules applicable to undertakings
 Type: Decision
 Subject Matter: competition;  transport policy;  information technology and data processing;  business organisation
 Date Published: 2000-11-09

 Avis juridique important|22000D1109(15)Decision of the EEA Joint Committee No 60/1999 of 30 April 1999 amending Protocol 21 to the EEA Agreement, on the implementation of competition rules applicable to undertakings Official Journal L 284 , 09/11/2000 P. 0038 - 0040Decision of the EEA Joint CommitteeNo 60/1999of 30 April 1999amending Protocol 21 to the EEA Agreement, on the implementation of competition rules applicable to undertakingsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Protocol 21 to the Agreement was amended by Decision No 77/98 of the EEA Joint Committee of 31 July 1998(1).(2) Commission Regulation (EC) No 2842/98 of 22 December 1998 on the hearing of parties in certain proceedings under Articles 85 and 86 of the EC Treaty(2), is to be incorporated into the Agreement.(3) Commission Regulation (EC) No 2843/98 of 22 December 1998 on the form, content and other details of applications and notifications provided for in Council Regulations (EEC) No 1017/68, (EEC) No 4056/86 and (EEC) No 3975/87 applying the rules on competition to the transport sector(3), is to be incorporated into the Agreement.(4) Commission Regulation (EC) No 2842/98 repeals Commission Regulation No 99/63/EEC of 25 July 1963 on the hearings provided for in Article 19(1) and (2) of Council Regulation No 17, Commission Regulation (EEC) No 1630/69 of 8 August 1969 on the hearings provided for in Article 26(1) and (2) of Council Regulation (EEC) No 1017/68 and deletes Section II of Commission Regulation (EEC) No 4260/88 of 16 December 1988 on the communications, complaints and applications and the hearings provided for in Council Regulation (EEC) No 4056/86 laying down detailed rules for the application of Articles 85 and 86 of the Treaty to maritime transport and Section II of Commission Regulation (EEC) No 4261/88 of 16 December 1988 on the complaints, applications and hearings provided for in Council Regulation (EEC) No 3975/87 laying down the procedures for the application of the rules on competition to undertakings in the air transport sector, which are incorporated into the Agreement and which are consequently to be repealed under the Agreement.(5) Commission Regulation (EC) No 2843/98 repeals Commission Regulation (EEC) No 1629/69 of 8 August 1969 on the form, content and other details of complaints pursuant to Article 10, applications pursuant to Article 12 and notifications pursuant to Article 14(1) of Council Regulation (EEC) No 1017/68, Section I of Commission Regulation (EEC) No 4260/88 of 16 December 1988 on the communications, complaints and applications and the hearings provided for in Council Regulation (EEC) No 4056/86 laying down detailed rules for the application of Articles 85 and 86 of the Treaty to maritime transport and Section I of Commission Regulation (EEC) No 4261/88 of 16 December 1988 on the complaints, applications and hearings provided for in Council Regulation (EEC) No 3975/87 laying down the procedures for the application of the rules on competition to undertakings in the air transport sector, which are incorporated into the Agreement and which are consequently to be repealed under the Agreement.(6) The list contained in Article 3(1) of Protocol 21 to the Agreement reflects the general state of Community law in this field.(7) Commission Regulations (EC) No 2842/98 and (EC) No 2843/98 are to be included in the list contained in Article 3(1) of Protocol 21 to the Agreement and Commission Regulations No 99/63/EEC, (EEC) No 1629/69, (EEC) No 1630/69, (EEC) No 4260/88 and (EEC) No 4261/88 are to be deleted from the list in that Article,HAS DECIDED AS FOLLOWS:Article 11. In Article 3(1) of Protocol 21 to the Agreement point 5 (Commission Regulation No 99/63/EEC) shall be replaced by the following:"5. 398 R 2842: Commission Regulation (EC) No 2842/98 of 22 December 1998 on the hearing of parties in certain proceedings under Articles 85 and 86 of the EC Treaty (OJ L 354, 30.12.1998, p. 18)."2. In Article 3(1) of Protocol 21 to the Agreement, the following point shall be inserted after point 14 (Commission Regulation (EEC) No 4261/88):"15. 398 R 2842: Commission Regulation (EC) No 2842/98 of 22 December 1998 on the hearing of parties in certain proceedings under Articles 85 and 86 of the EC Treaty (OJ L 354, 30.12.1998, p. 18)."Article 2In Article 3(1) of Protocol 21 to the Agreement, the following point shall be inserted after point 15 (Commission Regulation (EC) No 2842/98):"16. 398 R 2843: Commission Regulation (EC) No 2843/98 of 22 December 1998 on the form, content and other details of applications and notifications provided for in Council Regulations (EEC) No 1017/68, (EEC) No 4056/86 and (EEC) No 3975/87 applying the rules on competition to the transport sector (OJ L 354, 30.12.1998, p. 22)."Article 3The texts of point 8 (Commission Regulation (EEC) No 1629/69), point 9 (Commission Regulation (EEC) No 1630/69), point 12 (Commission Regulation (EEC) No 4260/88) and point 14 (Commission Regulation (EEC) No 4261/88) of Article 3(1) of Protocol 21 to the Agreement are deleted.Article 4The texts of Regulations (EC) No 2842/98 and (EC) No 2843/98 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 5This Decision shall enter into force on 1 May 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 6This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 30 April 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 172, 8.7.1999, p. 56.(2) OJ L 354, 30.12.1998, p. 18.(3) OJ L 354, 30.12.1998, p. 22.